Citation Nr: 0023091
Decision Date: 09/22/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  99-04 829	)	DATE SEP 22, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


ORDER

        The following corrections are made in a decision issued by the Board in this case on August 30, 2000:

        On line 9, page 3, been is corrected to read not.  

        On line 13, page 3, been is corrected to read not.  




		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans Appeals





Citation Nr: 0023091	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
a right wrist injury.

2.  Entitlement to an evaluation in excess of 10 percent for 
eczema of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1973 to May 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO).  In 
that decision the RO continued a 10 percent evaluation for 
the service-connected right wrist injury and granted service 
connection for eczema of the right hand, assigning that 
disability a noncompensable evaluation.  The veteran 
disagreed and this appeal ensued.  

In a May 1999 Supplemental Statement of the Case, the RO 
increased the disability evaluation of the service-connected 
eczema of the right hand from a noncompensable to 10 percent.  
Where an evaluation is increased to a level less than the 
maximum evaluation available and the veteran does not clearly 
an express an intent to limit the appeal, the claim remains 
in controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Because the rating schedule provides for a higher evaluation 
and the appellant has not clearly expressed an intent to 
limit the appeal, the Board has jurisdiction over the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  The right wrist disability is productive of limitation of 
motion with pain, numbness, and weakness.  

3.  Eczema of the right hand is manifested by areas of 
crustiness with scaly lesions within the entire right palm.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the right wrist injury are been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5215 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for eczema of the right hand are been met.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Code 
7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records indicate that in September 1975 
the veteran accidentally pushed his hand through a window.  
At that time, the veteran sustained a tendon laceration to 
the volar aspect area of the right wrist.  The veteran also 
underwent surgery to repair all four sublimis tendons, the 
flexor carpi ulnaris, and the flexor carpi radialis tendons.  
The March 1977 separation examination showed that the veteran 
had a four-inch crescent shaped scar on the right wrist and 
eczema on the hands.  

During a June 1997 VA examination, the veteran complained of 
pain in the right wrist and he stated that he had to write 
with his left hand.  The veteran reported that following his 
surgery he developed extreme dryness of the palms.  The 
veteran also explained that he wore a splint at nighttime for 
right wrist pain and took Aspirin when the pain became 
severe.  

On physical examination, the veteran's right hand was 
dominant and he had an eight centimeter old well-healed 
elliptical scar from the anterior to the distal radius and 
ulna.  Range of motion was as follows: right wrist 
dorsiflexion was to 60 degrees; palmar flexion was to 70 
degrees; ulnar deviation was to 20 degrees; and radial 
deviation was to 10 degrees.  It was noted that the veteran's 
range of motion passively yielded the same results as active 
due to the veteran's extreme difficulty with palmar flexion 
and dorsiflexion with severe pain expressed by the veteran's 
grimace on passive motion.  The VA examiner found that there 
were no coordination defects observed and fatigability was a 
non-issue since the veteran would not be able to move the 
right wrist enough to cause fatigue because of severe pain.  
Strength was 4/5 on the left and 3/5 on the right.  Diagnoses 
included status post laceration, right wrist with mild to 
moderate range of motion deficits and severe pain on range of 
motion examination.  

During a May 1998 private medical examination, the veteran 
reported having a history of a right wrist laceration and a 
skin problem.  He again reported that in 1975 he was 
attempting to open a window and his hand accidentally went 
through the window causing a severed ulnar nerve on the right 
side.  Although the ulnar nerve was repaired, he had numbness 
of the fourth and fifth digits, as well as pain and weakness 
in these digits.  The veteran also stated that he experienced 
pain when he performed such activities such as pushing, 
squeezing, twisting motions, typing reports, and fine finger 
manipulation.  The veteran told the VA examiner that he 
worked as an electrocardiogram technician and that use of his 
right hand was limited due to pain and cramping.  The veteran 
also explained that over the past year he suffered from skin 
problems on his right hand.  He reported that his left hand 
was intact.  The veteran also stated that there was peeling 
and crusting on his right hand and that it bled at times, 
especially during dry weather.  

On examination of the skin, the VA examiner noted general 
skin disease present at the area of the right palm, with the 
entire right palm involved.  There were areas of crustiness 
with scaly lesions found, but these areas were not associated 
with systemic disease and did not manifest a nervous 
condition.  

On examination of the musculoskeletal system, the veteran's 
right hand was found to be dominant.  This was because the 
veteran used his right hand for writing, eating, and combing 
his hair.  The veteran did not use an assistive device to 
ambulate and his lower extremities were normal.  The VA 
examiner also noted that the veteran exhibited joint pain in 
the wrist and there was a surgical mark noted at the ulnar 
aspect of the right wrist.  

As to range of motion of the right wrist, dorsiflexion was to 
20 degrees with active range of motion, to 15 degrees with 
pain; movement against gravity was to 20 degrees, and 
movement against strong resistance was to 15 degrees.  Palmar 
flexion was to 40 degrees with active range of motion, to 20 
degrees with pain; movement against gravity was to 40 
degrees, and movement against strong resistance was to 20 
degrees.  Radial deviation was to 20 degrees with active 
range of motion to 20 degrees with pain; movement against 
gravity to 20 degrees and movement against strong resistance 
to 15 degrees.  Ulnar deviation was to 80 degrees with active 
range of motion, to 70 degrees with pain; movement against 
gravity was to 80 degrees and movement against strong 
resistance to 50 degrees.  There was no ankylosing.  

As to motor function, on the right hand, finger abduction on 
the fifth digit was 4+/5 as compared to the left, which was 
5/5.  The veteran was able to perform finger approximation.  
An X-ray report of the right wrist showed a suture in the 
ventral aspect of the forearm and wrist.  There was normal 
bony structure.  Diagnoses included status post laceration of 
the right wrist at the ulnar aspect and eczema of the right 
hand.  The VA examiner noted subjective factors such as pain 
and numbness in the right wrist and pain, peeling, and 
scaling of the skin.  Objective factors included, decreased 
range of motion and weakness in the right wrist and scaling 
and crustiness on the skin.  

The VA examiner found that the veteran had a history of right 
wrist problems demonstrated by a decreased range of motion.  
He noted that there were no signs of thenar or hypothenar 
atrophy.  However, the VA examiner found that the veteran did 
have weakness on finger abduction on the right hand as 
compared to the left hand and he had a limited range of 
motion of the right wrist.  The veteran also had eczema of 
the right hand.  The VA examiner noted that the veteran 
should be able to lift frequently 25 pounds and occasionally 
50 pounds.  The VA examiner stated that the veteran should 
avoid fine finger manipulation with the right hand and he 
should avoid contact with chemicals due to his eczema.  

During a May 1999 personal hearing, the veteran reported 
having swelling of the right wrist and he further stated that 
whenever he moved his wrist he experiences pain.  According 
to the veteran, he could lift eight or ten pounds or less 
with his right hand.  The veteran also stated that whenever 
he wrote he suffered from pain.  As to his skin condition, 
the veteran reported that sometimes his hand bled and he used 
lotion and Vaseline for self-medication.  

II.  Laws and Regulations 

The claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention of an increase in disability severity renders 
claim well grounded).  The Board finds that VA has satisfied 
its duty to assist the appellant in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  On appellate 
review, the Board sees no areas in which further development 
may be fruitful.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 
4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  

Under Diagnostic Code 5215, a 10 percent evaluation is 
warranted for limitation of wrist motion with dorsiflexion of 
less than 15 degrees or palmar flexion limited in line with 
the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Under Diagnostic Code 7806 eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or that is exceptionally repugnant is 
evaluated as 50 percent disabling.  When there is exudation 
or itching constant, extensive lesions, or marked 
disfigurement, a 30 percent evaluation is merited.  For 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
A zero percent rating is assigned for slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  If the preponderance of the evidence 
is against the claim, the claim is denied; if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Analysis

In accordance with Diagnostic Code 5215, a 10 percent 
evaluation is warranted for limitation of wrist motion with 
dorsiflexion of less than 15 degrees or palmar flexion 
limited in line with the forearm.  38 C.F.R. § 4.71a.  This 
is the highest schedular evaluation for limitation of motion 
of the wrist provided for by the rating schedule.  Other 
diagnostic codes, which provide for higher evaluations, may 
alternatively be applied to the facts of this case.  
Diagnostic Code 5214 provides for higher evaluations based on 
ankylosis of the wrist.  Diagnostic Codes 5216 to 5219 
provide for higher evaluations based on ankylosis of multiple 
fingers.  38 C.F.R. § 4.71a.  However, the June 1997 VA 
examination did not note any ankylosis of the right wrist or 
fingers and the May 1998 private examination specifically 
revealed no such ankylosis.  Therefore, the Board finds that 
there is no basis for a higher schedular evaluation utilizing 
these diagnostic codes.  

Because Diagnostic Code 5215 is based on limitation of 
motion, the Board must consider the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, 8 Vet. App. at 206.  The 
evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  Spurgeon v. Brown, 10 Vet. App. 194, 196-97 
(1997).  However, these considerations do not permit an 
evaluation greater than the maximum schedular evaluation for 
the disability, in this case the currently assigned 10 
percent evaluation under Diagnostic Code 5215.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Therefore, it is the 
determination of the Board that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
a right wrist injury.  

As to the veteran's service-connected eczema, the May 1998 
private examination indicated that the veteran had areas of 
crustiness with scaly lesions in the area of his right palm, 
but those areas were not associated with systemic disease and 
did not manifest a nervous condition.  In accordance with 
Diagnostic Code 7806, a 30 percent rating applies when there 
is exudation or itching constant, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118.  The medical 
evidence shows that the veteran has areas of crustiness with 
scaly lesions, but not exudation or itching constant, 
extensive lesions, or marked disfigurement.  Based on the 
foregoing medical evidence, the Board finds that the 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 10 percent.  

An increased rating might apply in either claim if the 
evidence presented an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
criteria.  38 C.F.R. § 3.321(b)(1).  Here, however, the 
evidence does not show that the service-connected right wrist 
injury and eczema of the right hand results in frequent 
hospitalizations or causes marked interference with 
employment.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
right wrist injury is denied.

Entitlement to an evaluation in excess of 10 percent for 
eczema of the right hand is denied.  



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 

